Citation Nr: 0519895	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In October 2002, the veteran was afforded a hearing before a 
Veterans Law Judge (VLJ) who is no longer employed by VA.  As 
such, the veteran is entitled to have a new BVA hearing 
before another VLJ if he so desires.  See generally 38 C.F.R. 
§ 20.707 (2004).  In documentation received at the Board in 
June 2005, the veteran therefore requested that he be 
scheduled for a new Travel Board hearing, to be held at the 
RO.   

The Board further observes that the veteran's June 2005 
request for a new Travel Board hearing was submitted to BVA 
by a private attorney; there are also earlier documents of 
record submitted by this attorney in support of this claim.  
The American Legion, however, is the veteran's designated 
representative, and the record reveals that the American 
Legion has taken an active role in the veteran's case 
throughout the course of this appeal.  Nevertheless, the 
veteran should be contacted in order to clarify his choice of 
representation prior to his participation at a new Travel 
Board hearing.  See 38 C.F.R. §§ 20.600-20.610 (2004).



Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for completion of the following:

1.  The RO should contact the veteran to 
determine if he desires to change his 
representation for the pending appeal.  
The RO should further advise the veteran 
of the procedures for changing his 
representative from the American Legion 
to a private attorney.  If the veteran 
indicates that he does want to change his 
representation, then the RO should assist 
him as necessary in order to do so, and 
record any change of representation in 
the claims file.

2.  After the action requested in 
paragraph number 1 is complete, the RO 
should schedule the veteran for a hearing 
before the Board, to be held at the RO in 
accordance with applicable procedures.  
The veteran and his authorized 
representative should be provided with 
appropriate notice as to the time and 
place to report for this hearing.  

3.  After the RO completes the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, it should furnish the 
veteran and his authorized representative 
with a supplemental statement of the 
case, and then afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


